Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed by the Applicant on 5/16/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-11, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamikawa in view of Yano (CN-103958964-A, English Translation)
Regarding claim 1, Kamikawa teaches a  breathing structure for a lighting fixture (Fig.1 4 and 5) comprising a lamp body which has an inner cavity 22, comprising: a mounting portion 26, arranged on the lamp body and protruded from the lamp body; a through hole (vent hole 48,[0031])) , formed in the mounting portion, the through hole penetrating the mounting portion and being communicated with the inner cavity of the lamp body; a breathable film 60 ([0025]), arranged on one end (that is right end of the through hole) of the through hole facing towards an outside of the lamp body; a washer 65 (in Fig.5,[0050]), arranged on the breathable film and provided with a vent slot; and an elastic fastener 44/46A,46B ([0047]-[0048]), fastened on the mounting portion and configured to compress the washer 5  (Fig.4, also see Fig.7) towards a direction of the inner cavity of the lamp body.  

    PNG
    media_image1.png
    557
    704
    media_image1.png
    Greyscale


Kamikawa does not teach the washer in a direct contact with the breathable film. However, they are other well-known techniques in the art towards holding a filter/film/breathable membrane used as a ventilating part by using a gasket/sealing ring/O-ring or a washer, as disclosed in Yano, wherein breathable film 2 (See Fig.8A) is in direct contact with the annular ring 3 and is held by the annular ring 3 as a support member ([0066]).

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the holding arrangement, by using a annular ring, as disclosed in Yano, in the device of Kamikawa, in order to robustly seal the ventilating film (ventilating film 2 in Yano, [0066]).

Regarding claim 11, Kamikawa teaches a lighting fixture, comprising: a lamp body  (Fig.1 4 and 5), comprising an inner cavity 22; a light emitting component 16, arranged in the inner cavity; and a  breathing structure for a lighting fixture (Fig.1 4 and 5) comprising a lamp body which has an inner cavity 22, comprising: a mounting portion 26, arranged on the lamp body and protruded from the lamp body; a through hole (vent hole 48,[0031])) , formed in the mounting portion, the through hole penetrating the mounting portion and being communicated with the inner cavity of the lamp body; a breathable film 60 ([0025]), arranged on one end (that is right end of the through hole) of the through hole facing towards an outside of the lamp body; a washer 65 (in Fig.5,[0050]), arranged on the breathable film and provided with a vent slot; and an elastic fastener 44/46A,46B ([0047]-[0048]), fastened on the mounting portion and configured to compress the washer 5  (Fig.4, also see Fig.7) towards a direction of the inner cavity of the lamp body.


    PNG
    media_image1.png
    557
    704
    media_image1.png
    Greyscale

Kamikawa does not teach the washer in a direct contact with the breathable film. 
  However, they are other well-known techniques in the art towards holding a filter/film/breathable membrane used as a ventilating part using a gasket/sealing ring/O-ring or a washer, as disclosed in, Yano, wherein breathable film 2 (See Fig.8A) is in direct contact with the annular support ring 3 and is held by the annular ring support member 3 ([0066]).

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the holding arrangement, by using a annular support ring, as disclosed in Yano, in the device of Kamikawa, in order to robustly seal the ventilating film (ventilating film 2 in Yano, [0066]).


Regarding claims 3 and 13, Kamikawa in view Yano teaches a breathing structure, wherein the elastic fastener is a U-shaped elastic fastener (44 and 46A, 46B in Fig.7 in Kamikawa).

Regarding claims 4 and 14,  Kamikawa in view Yano teaches a breathing structure,  wherein: the elastic fastener comprises a pressing portion in a planar shape (middle section 44 in Fig.2 in Kamikawa), two bending portions (46A) are connected to two ends of the pressing portion , and two retaining portions 46B which are opposite to each other are connected to the two bending portions; and in condition that the elastic fastener is fastened on the mounting portion(two ends of mounting portions 26), the retaining portions are abutted against a peripheral wall of the mounting portion, so that the pressing portion is in close contact with a top surface of the washer.

Regarding claims 5 and 15, Kamikawa in view Yano teaches a breathing structure, wherein:  the peripheral wall of the mounting portion comprises two planar-shaped lateral surfaces 26 that are opposite and parallel to each other; and in condition that the elastic fastener is fastened on the mounting portion, the retaining portions are abutted against the two planar-shaped lateral surfaces of the mounting portion.

Regarding claim 8, Kamikawa in view Yano teaches a  breathing structure, wherein: the through hole is a counter bore, a bore diameter of one end, facing towards the outside of the lamp body, of the counter bore is greater than a bore diameter of the other end of the counter bore; the breathable film is arranged on a bottom surface, of the one end with a larger bore diameter, of the counter bore; and at least part of the vent slot is exposed to a top surface of the mounting portion (section 4B in Kamikawa and 14b in Yano).

Regarding claim 9, Kamikawa in view Yano teaches a breathing structure: wherein a bottom surface of the vent slot is not lower than the top surface of the mounting portion.

Regarding claim 10, Kamikawa in view Yano teaches a breathing structure, wherein the mounting portion comprises a cylindrical base close to the inner cavity of the lamp body, and a frustoconic portion that is gradually reduced from one end close to the inner cavity of the lamp body to the other end facing towards the outside of the lamp body (see the shape of extension of 26 in their left side in Kamikawa).

Regarding claim 18, Kamikawa teaches a method of manufacturing a lighting fixture, comprising: providing a lamp body 16 comprising an inner cavity; arranging a light emitting component in the inner cavity; providing a breathing structure 60 for the lighting fixture; arranging a mounting portion 26 on the lamp body that is protruded from the lamp body; forming a through hole in the mounting portion wherein the through hole penetrates the mounting portion and is communicated with the inner cavity of the lamp body; arranging a breathable film 60 on one end (right side end of the mounting portion) of the through hole facing towards an outside of the lamp body; arranging a washer 65 on the breathable film that is provided with a vent slot; and fastening an elastic fastener (44, 46A and 46B in Kamikawa) on the mounting portion that is configured to compress the washer towards a direction of the inner cavity of the lamp body.

    PNG
    media_image1.png
    557
    704
    media_image1.png
    Greyscale


Kamikawa does not teach the washer in a direct contact with the breathable film. 
  However, they are other well-known techniques in the art towards holding a filter/film/breathable membrane used as a ventilating part using a gasket/sealing ring/O-ring or a washer, as disclosed for example in, Yano, wherein breathable film 2 (See Fig.8A) is in direct contact with the breathable film and is held by the annular ring support member ([0066]).

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the holding arrangement, by using a membrane gasket, as disclosed in Yano, in the device of Kamikawa, in order to robustly seal the ventilating film (ventilating film 2 in Yano, [0066]).

Regarding claim 19, Kamikawa in view Yano teaches a method further comprising: providing a pressing portion (flat portion 44) in a planar shape for the elastic fastener, connecting two bending portions (46A in Kamikawa) to two ends of the pressing portion, and connecting two retaining portions (46B) which are opposite to each other to the two bending portions; and in condition that the elastic fastener is fastened on the mounting portion, abutting the retaining portions against a peripheral wall 26 of the mounting portion, so that the pressing portion is in close contact with a top surface of the washer.

Regarding claim 20, Kamikawa in view Yano teaches a method, further comprising: providing two planar-shaped lateral surfaces 46A that are opposite and parallel to each other for the peripheral wall 26 of the mounting portion; and in condition that the elastic fastener is fastened on the mounting portion, abutting the retaining portions against the two planar-shaped lateral surfaces 26 (in Kamikawa) of the mounting portion.
 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamikawa in view of Yano and further in view of Bucher (US 6174077, cited previously)
Regarding claims 6 and 16, Kamikawa in view of Yano teaches the invention set forth in claims 4 and 14, however it does not teach the at least one of the two retaining portions is provided with a barb-shaped clip; and the barb-shaped clip obliquely extends from an inner side of the retaining portion to the pressing portion and is configured to be abutted against the peripheral wall of the mounting portion in condition that the elastic fastener is fastened on the mounting portion.
Bucher teaches barb type of retainer clips (Fig.6D, Abstract and col.7, lines 4 -10)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the barbed clip arrangement ,as disclosed in Bucher in the device of   Kamikawa in view of Yano, such that the barb-shaped clip obliquely extends from an inner side of the retaining portion to the pressing portion and is configured to be abutted against the peripheral wall of the mounting portion in condition that the elastic fastener is fastened on the mounting portion in order to prevent accident release of the breathable film.

Regarding claims 7 and 17, Kamikawa in view of Yano and Bucher teaches a breathing structure, wherein the barb-shaped clip (protruding section on right side of 500 in Fig.6D of Bucher) and the remaining portion (rest of the portion of the clip 500) are integrally molded.

 Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kamikawa in view of Yano and further in view of Leddusire (US 20050111227)
Regarding claims 2 and 12, Kamikawa in view of Yano teaches the invention set forth in claims 1 and 11, however it does not teach the vent slot is a cross-shaped slot.
Leddusire teaches formation of slots of various shapes in order to control the movement of the element attached/held by the slot ([0041] and [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use a cross-shaped slot from the teachings of Leddusire, in the device of Kamikawa in view of Yano in order to control the movement of the element attached/held by the slot. 

Other Pertinent art
1. CN 204554399 U  
2. CN 202253518
3. US 9574760  

Response to Arguments
The arguments filed by the Applicant on 5/16/22 is acknowledged, however they are moot in light of new grounds of rejection for the amended claims. Examiner further notes that other prior art also teach holding of a film/membrane/filter in lamp structures, wherein a washer/sealing O ring/ gasket is used to hold the film/membrane/filter such as:  1. CN 204554399 U teaches: sealing ring 20 and 21 is glass plate 
2. Fig.1 in CN 202253518 as shown below, wherein 30 is the membrane gasket and 20 is the breathable film.
 
    PNG
    media_image2.png
    787
    594
    media_image2.png
    Greyscale

 
3. US 9574760 -sealing O Ring holding the window 106

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Fatima N Farokhrooz/
Examiner, Art Unit 2875